UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                       _____________________

                           No. 98-30894
                         Summary Calendar
                      _____________________

                          CHERYL OGUNBOR,
                 formerly known as Cheryl Hillery

                                              Plaintiff-Appellant,

                              versus

         THE CITY OF NEW ORLEANS; RONNIE OWENS; CAROLYN
                   BRYANT; AVIS MARIE RUSSELL,

                                              Defendants-Appellees.


          Appeal from the United States District Court
              for the Eastern District of Louisiana
                       USDC No. 96-CV-712-K


                          July 19, 1999

Before WIENER, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Cheryl Ogunbor, pro se, appeals the judgment for Appellees

following a jury trial in her action against them.   We AFFIRM.

                                I.

     Ogunbor, who was employed by the City of New Orleans, claimed

that another City employee, appellee Ronnie Owens, subjected her to

sexual harassment, including an incident where she claims he groped




     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
at her body.    Ogunbor filed three charges with the Equal Employment

Opportunity Commission before filing this action, in which she

claimed, inter alia, violations of Title VII (including sexual

harassment, hostile work environment, and retaliation for filing a

charge with the EEOC), defamation, and intentional infliction of

emotional distress.     On the same day as the City was served with

this action, Ogunbor’s employment was terminated.

     At trial, Ogunbor, Owens, and other City employees and named

defendants testified regarding the events alleged in Ogunbor’s

complaint.     Her doctors also testified regarding her physical and

mental condition     during   the   relevant   time   period.   The   jury

returned a verdict for Appellees.

                                     II.

     Ogunbor, who was employed by the City as a legal secretary,

was represented by counsel in the district court, but, as noted,

appeals pro se.      Of course, we liberally construe such briefs.

See, e.g., Price v. Digital Equipment Corp., 846 F.2d 1026, 1027-28

(5th Cir. 1988). Ogunbor appears to challenge three actions by the

district court:     excluding certain evidence; not instructing the

jury as to the consequences of failure to reach a unanimous

verdict; and denying her new trial motion.




                                    - 2 -
                                 A.

       Ogunbor’s first claim is that the district court’s erroneous

evidentiary ruling biased the jury’s verdict.      But, Ogunbor does

not cite to the record for when this ruling occurred.     She states

that the court erred in precluding her from testifying as to an

allegedly harassing comment made to her by another secretary;

however, the record of her testimony does not bear this assertion

out.     A different witness testified that she heard the other

secretary make an “inappropriate” comment; but, upon objection by

Appellees, Ogunbor’s counsel stated that she had no intention of

even asking what the comment was.

       In her reply brief, Ogunbor mentions evidence that she wanted

to introduce regarding the sexual harassment of other women by

Owens.   However, she fails to cite to any place in the record where

she attempted to introduce this evidence, made a proffer of the

evidence, or was denied the right to mention this evidence, and our

review of the record reveals none.      Because Ogunbor has failed to

cite to the record as to where these alleged errors occurred and

has neglected to cite any authority supporting her position on this

issue, we deem the matter abandoned.     See, e.g., id. (“Although we

liberally construe the briefs of pro se appellants, we also require

that arguments must be briefed to be preserved”)(citation omitted);

FED. R. APP. P. 28(a)(4).



                                - 3 -
                                         B.

     Ogunbor    next    claims    that     the   court      erred    in    failing    to

instruct the jury on the consequences of a failure to reach a

unanimous verdict.      She cites no authority for requiring such an

instruction,    and    it   is   unclear      that   such    an     instruction      was

requested.     Arguments that are not briefed are deemed abandoned.

See, e.g., Price, 846 F.2d at 1027-28; FED. R. APP. P. 28(a)(4).

                                         C.

     Finally, Ogunbor asserts that the court erred in denying her

new trial motion.      Following the verdict, Ogunbor’s counsel filed

such a motion.    Although Ogunbor is not explicit about the relief

that she seeks, she is limited to a new trial because she did not

seek judgment as a matter of law in district court.                   See Whitehead

v. Food Max of Mississippi, Inc., 163 F.3d 265, 270-71 (5th Cir.

1998).   We review denials of new trial motions for abuse of

discretion and will affirm unless the movant, in district court,

demonstrates “an absolute absence of evidence to support the jury’s

verdict”. Id. at 269. (Internal quotation omitted).                       Pursuant to

our reveiw of the record and the briefs, we conclude that the

district court did not abuse its discretion in denying the motion.

                                     III.

     For the foregoing reasons, the judgment is

                                                                          AFFIRMED.



                                     - 4 -